NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  04-JUN-2020
                                                  01:14 PM

                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


          AS, Plaintiff-Appellee, v. WS, Defendant-Appellee,
                   and EC and BD, Movants-Appellants


          APPEAL FROM THE FAMILY COURT OF THE FIFTH CIRCUIT
                         (FC-D NO. 04-1-0002)


                               ORDER
       DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
                                AND
    DISMISSING AS MOOT ALL PENDING MOTIONS IN CAAP-XX-XXXXXXX
      (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

            Upon review of the record of this appeal arising out of
a post-judgment proceeding in a divorce case, it appears that we
lack appellate jurisdiction over this appeal by Movants-
Appellants E.C. (E.C.)1 and B.D. (B.D.) from the February 26,
2020 post-judgment order granting in part and denying in part
E.C.'s and B.D.'s January 6, 2020 post-judgment motion to unseal
records from the divorce proceedings between Plaintiff-Appellee
A.S. (A.S.) and Defendant-Appellee W.S. (W.S.) in Family Court
case number FC-D No. 04-1-0002, because the February 26, 2020
post-judgment order does not qualify as an appealable final post-




      1
          Because this case involves a controversy involving the custody of
the divorcing parties' minor child, we refer to the parties according to their
initials rather than their full names in accordance with Rule 3(c)(1) of the
Hawai#i Rules of Appellate Procedure.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

judgment order under Hawaii Revised Statutes (HRS) § 571-54
(2018).
          In Family Court cases "[a]n interested party, aggrieved
by any order or decree of the court, may appeal to the
intermediate appellate court for review of questions of law and
fact upon the same terms and conditions as in other cases in the
circuit court[.]"   HRS § 571-54.       On September 4, 2009, the
Family Court entered a divorce decree that satisfied the
requirements for appealability under HRS § 571-54 and the holding
in Eaton v. Eaton, 7 Haw. App. 111, 118-19, 748 P.2d 801, 805
(1987).
          Once the Family Court entered the September 4, 2009
divorce decree, all subsequent orders were post-judgment orders,
and a Family Court "post-judgment order is an appealable final
order . . . if the order finally determines the post-judgment
proceeding."   Hall v. Hall, 96 Hawai#i 105, 111 n.4, 26 P.3d 594,
600 n.4 (App. 2001) (citation omitted), affirmed in part, and
vacated in part on other grounds, Hall v. Hall, 95 Hawai#i 318,
22 P.3d 965 (2001).
          The February 26, 2020 post-judgment order did not
finally determine all of the issues, and, thus, did not end the
post-judgment proceeding for E.C.'s and B.D.'s January 6, 2020
post-judgment motion to unseal records from the divorce
proceedings between A.S. and W.S.        The February 26, 2020 post-
judgment order granted E.C.'s and B.D.'s January 6, 2020 post-
judgment motion to the limited extent that E.C. and B.D.
requested the Family Court to unseal pleadings, motions,
documents, or declarations filed by A.S., any statements made by
A.S. in family court transcripts, and any records containing
information specific to A.S.'s finances with private account
information redacted.   The February 26, 2020 post-judgment order
denied E.C.'s and B.D.'s January 6, 2020 post-judgment motion to
the limited extent that E.C. and B.D. requested the Family Court
to unseal pleadings, motions, documents, or declarations filed by
W.S. and any statements made by W.S. in Family Court transcripts.

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

However, the February 26, 2020 post-judgment order concluded by
providing that E.C., B.D. and W.S. stipulated that a Special
Master, whose fees will be paid by E.C. and B.D., will review the
case file and, at some time in the future, determine what
information to redact and which documents to provide to E.C. and
D.B.
            Therefore, we conclude that the Family Court has not
yet determined the exact scope of the records that E.C. and B.D.
will be allowed to access, and, at some point in the future, the
Special Master will apparently recommend to the Family Court what
information to redact and which documents to provide to E.C. and
B.D., after which the Family Court will presumably issue a formal
order designating exactly the records that E.C. and D.B. will be
allowed to access.    E.C.'s and B.D.'s appeal is premature at this
point in time, and we lack appellate jurisdiction under HRS
§ 571-54.
            Therefore, IT IS HEREBY ORDERED, that CAAP-XX-XXXXXXX
is dismissed for lack of appellate jurisdiction.
            IT IS FURTHER HEREBY ORDERED that all pending motions
in CAAP-XX-XXXXXXX are dismissed as moot.
            IT IS FURTHER HEREBY ORDERED as follows:
            1.   The appellate clerk shall designate for in camera
review the record on appeal filed at dockets 27, 29, 31, and 33,
on May 12, 2020, without prejudice to the Family Court's further
orders concerning the January 6, 2020 post-judgment motion or
further relief in any subsequent appeal.
            2.   With respect to the record on appeal, filed May 12,
2020, except for documents contained in the record on appeal that
were filed in the underlying case on or after January 2, 2020,
and the Family Court clerk's minutes for February 13, 2020, E.C.,
B.D., and their counsel shall (a) immediately delete or destroy
any paper, electronic, digital, or facsimile copies or notes,
recordings, or images of any document or image obtained from the
record on appeal; (b) not use at any time in any manner for any
purpose any information obtained from the record on appeal that

                                   3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

is not otherwise publicly available; (c) not distribute or
publish any paper, electronic, digital, or facsimile copies or
notes, recordings, or images of any document or image obtained
from the record on appeal; and (d) if E.C., B.D., or their
counsel have distributed or published any paper, electronic,
digital, or facsimile copies or notes, recordings, or images of
any document or image obtained from the record on appeal, then
they shall immediately retrieve the item from the recipient and
destroy it, or instruct the recipient to destroy it and not
distribute, duplicate, or publish the item or any information
obtained from it that is not otherwise publicly available.
Failure to comply with this portion of the order may result in
sanctions.
          IT IS FURTHER HEREBY ORDERED that the court reporters
shall not prepare and file in this appeal transcripts of any
"Unknown/Sealed" proceedings requested by E.C. and B.D. on
March 12, 2020.
          IT IS FURTHER HEREBY ORDERED that the appellate clerk
shall serve this order on the Clerk of the Family Court of the
Fifth Circuit and Supervising Court Reporter Melissa Noble.
          DATED:   Honolulu, Hawai#i, June 4, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  4